Name: 2003/847/JHA: Council Decision 2003/847/JHA of 27 November 2003 concerning control measures and criminal sanctions in respect of the new synthetic drugs 2C-I, 2C-T-2, 2C-T-7 and TMA-2
 Type: Decision
 Subject Matter: criminal law;  health
 Date Published: 2003-12-06

 Avis juridique important|32003D08472003/847/JHA: Council Decision 2003/847/JHA of 27 November 2003 concerning control measures and criminal sanctions in respect of the new synthetic drugs 2C-I, 2C-T-2, 2C-T-7 and TMA-2 Official Journal L 321 , 06/12/2003 P. 0064 - 0065Council Decision 2003/847/JHAof 27 November 2003concerning control measures and criminal sanctions in respect of the new synthetic drugs 2C-I, 2C-T-2, 2C-T-7 and TMA-2THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union,Having regard to Council Joint Action 97/396/JHA of 16 June 1997 concerning the information exchange, risk assessment and the control of new synthetic drugs(1), and in particular Article 5(1) thereof,Having regard to the initiative of the Italian Republic,Whereas:(1) Risk assessment reports on 2C-I (2,5-dimethoxy-4-iodophenethylamine), 2C-T-2 (2,5-dimethoxy-4-ethylthiophenethylamine), 2C-T-7 (2,5-dimethoxy-4-(n)-propylthiophenethylamine), TMA-2 (2,4,5-trimethoxyamphetamine) were drawn up on the basis of Article 4(3) of Joint Action 97/396/JHA at a meeting convened under the auspices of the Scientific Committee of the European Monitoring Centre for Drugs and Drug Addiction.(2) 2C-I, 2C-T-2, 2C-T-7 and TMA-2 are amphetamine derivatives having structural features of phenethylamines, which are associated with hallucinogenic and stimulant activity. 2C-I, 2C-T-2, 2C-T-7 and TMA-2 have not been reported to be associated with fatal or non-fatal intoxication within the Community. However 2C-I, 2C-T-2, 2C-T-7 and TMA-2 are hallucinogenic drugs that carry potential risks common to other hallucinogenic substances, such as 2C-B, DOB, TMA and DOM, already classified in Schedules I or II to the 1971 United Nations Convention on Psychotropic Substances. Therefore a risk of acute or chronic toxicity cannot be excluded.(3) 2C-I, 2C-T-2, 2C-T-7 and TMA-2 are not currently listed in any of the Schedules to the 1971 United Nations Convention on Psychotropic Substances.(4) At present, 2C-I and 2C-T-2 are controlled under the national drugs legislation in five Member States; 2C-T-7 and TMA-2 are controlled in four Member States.(5) 2C-I, 2C-T-2, 2C-T-7 and TMA-2 have no therapeutic value or industrial use.(6) 2C-I has been identified in four Member States; 2C-T-2 and 2C-T-7 have been identified in six Member States; TMA-2 has been identified in five Member States. At present one Member State has reported one case of international trafficking of 2C-T-2 involving two Member States; no international trafficking of 2C-I, 2C-T-7 and TMA 2 has been reported. Laboratories involving the production of 2C-I, 2C-T-2, 2C-T-7 and TMA-2 have been seized in three Member States. In one of these Member States, the seizure of a large amount of the intermediate precursor 2C-H and documentation suggests the production of 2C-I. The major chemical precursors of 2C-I, 2C-T-2, 2C-T-7 and TMA-2 are commercially available.(7) 2C-I, 2C-T-2, 2C-T-7 and TMA-2 should be subjected by the Member States to control measures and criminal penalties, as provided for under their legislation complying with their obligations under the 1971 United Nations Convention on Psychotropic Substances with respect to substances listed in Schedules I or II thereto,HAS DECIDED AS FOLLOWS:Article 1Member States shall take the necessary measures, in accordance with their national law, to submit 2C-I (2,5-dimethoxy-4-iodophenethylamine), 2C-T-2 (2,5-dimethoxy-4-ethylthiophenethylamine), 2C-T-7 (2,5-dimethoxy-4-(n)propylthiophenethylamine) and TMA-2 (2,4,5-trimethoxyamphetamine) to control measures and criminal penalties, as provided for under their legislation complying with their obligations under the 1971 United Nations Convention on Psychotropic Substances with respect to substances listed in Schedules I or II thereto.Article 2Member States shall, in accordance with the third subparagraph of Article 5(1) of Joint Action 97/396/JHA, take the measures referred to in Article 1 within three months of the date on which this Decision takes effect.Within six months of the date on which this Decision takes effect Member States shall inform the General Secretariat of the Council and the Commission of the measures they have taken.Article 3This Decision shall be published in the Official Journal of the European Union.It shall take effect on the day following that of its publication.Done at Brussels, 27 November 2003.For the CouncilThe PresidentR. Castelli(1) OJ L 167, 25.6.1997, p. 1.